—In an action to recover on promissory notes, the defendants appeal from an order of the Supreme Court, Nassau County (Franco, J.), entered July 17,1995, which denied their motion to vacate a default judgment of the same court (McCarty, J.), entered January 19, 1995, in favor of the plaintiff and against the defendants Jose Martins and Evaristo C. Reis in the sum of $96,750.
Ordered that the order is affirmed, with costs.
In order to vacate the default judgment entered against them, it was incumbent upon the defendants to demonstrate a reasonable excuse for their failure to appear at the November 28,1994, calendar call and a meritorious defense (see generally, Patron v Mutual of Omaha Ins. Co., 129 AD2d 572, 573). The record supports the Supreme Court’s conclusion that the defendants failed to meet their burden in this regard. Accordingly, the Supreme Court did not improvidently exercise its discretion in denying the defendants’ motion. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.